     Case 2:21-cv-00131-APG-DJA Document 21 Filed 03/23/21 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, Deutsche Bank National Trust Company, as Indenture Trustee for
 7   American Home Mortgage Investment Trust 2007-1
 8                               UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA

10   DEUSCHE BANK NATIONAL TRUST                       Case No.: 2:21-cv-00131-APG-DJA
     COMPANY, AS INDENTURE TRUSTEE
11   FOR AMERICAN HOME MORTGAGE
12   INVESTMENT TRUST 2007-1,                          STIPULATION AND ORDER TO
                                                       EXTEND TIME PERIOD TO RESPOND
13                        Plaintiff,                   TO MOTIONS TO DISMISS [ECF Nos.
            vs.                                        13-15]
14
     FIDELITY NATIONAL TITLE GROUP,       [First Request]
15
     INC.; CHICAGO TITLE INSURANCE
16   COMPANY; CHICAGO TITLE AGENCY
     OF NEVADA; DOE INDIVIDUALS I through
17   X; and ROE CORPORATIONS XI through
18   XX, inclusive,

19                       Defendants.

20          Plaintiff, Deutsche Bank National Trust Company, as Indenture Trustee for American
21   Home Mortgage Investment Trust 2007-1 (“Deutsche Bank Trustee”), Specially Appearing
22   Defendant Fidelity National Title Group, Inc., and Defendants Chicago Title Insurance
23   Company and Chicago Title Agency of Nevada (“Defendants”, collectively, the “Parties”), by
24   and through their counsel of record, hereby stipulate and agree as follows:
25      1. On January 25, 2021, Deutsche Bank Trustee filed its Complaint in Eighth Judicial
26          District Court, Case No. A-21-828379-C [ECF No. 1-1].
27      2. On January 25, 2021, Chicago Title Insurance Company filed its Petition for Removal to
28          this Court [ECF No. 1].



                                                Page 1 of 2
     Case 2:21-cv-00131-APG-DJA Document 21 Filed 03/23/21 Page 2 of 2




 1      3. On March 10, 2021, Chicago Title Insurance Company, Chicago Title of Nevada, Inc.,
 2          and Fidelity National Title Group, Inc. each filed a Motion to Dismiss [ECF No. 13-15].
 3      4. Deutsche Bank Trustee’s deadline to respond to Defendants’ Motions to Dismiss is
 4          currently March 24, 2021.
 5      5. Deutsche Bank Trustee’s counsel is requesting an extension until April 26, 2021, to file
 6          its response to the pending Motions to Dismiss.
 7      6. This extension is requested to allow Deutsche Bank Trustee additional time to review
 8          and respond to the points and authorities cited to in the pending Motions to Dismiss.
 9      7. Counsel for Defendants does not oppose the requested extension;
10      8. This is the first request for an extension which is made in good faith and not for
11          purposes of delay.
12          IT IS SO STIPULATED.
13    DATED this 23rd day of March, 2021.             DATED this 23rd day of March, 2021.

14    WRIGHT, FINLAY & ZAK, LLP                       SINCLAIR BRAUN LLP
15
16    /s/ Lindsay D. Robbins                          /s/ Kevin Sinclair
      Lindsay D. Robbins, Esq.                        Kevin Sinclair, Esq.
17    Nevada Bar No. 13474                            Nevada Bar No. 12277
18    7785 W. Sahara Ave., Suite 200                  16501 Venture Boulevard, Suite 400
      Las Vegas, NV 89117                             Encino, California 91436
19    Attorneys for Plaintiff, Deutsche Bank          Attorneys for Defendants, Fidelity National
      National Trust Company, as Indenture            Title Group, Inc., Chicago Title Insurance
20    Trustee for American Home Mortgage              Company, and Chicago Title Agency of
21    Investment Trust 2007-1                         Nevada

22   IT IS SO ORDERED.
23                     23rd day of March, 2021.
            Dated this _____
24
                                                 ________________________________________
25                                               UNITED STATES DISTRICT COURT JUDGE
26
27
28



                                               Page 2 of 2
